Citation Nr: 1218419	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-36 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from June 1958 to May 1960.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in January 2009.  A transcript of the hearing is of record.  

This case was remanded by the Board in March 2009, November 2009, and April 2011.


FINDINGS OF FACT

1.  A chronic low back disorder was not manifest during service; lumbar spine pathology was not identified until 1988.

2.  The current low back disorder is unrelated to service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records (STRs) reflect that the Veteran was treated in September 1958 after falling from a scaffold and striking his back on a 2X4.  Noted was a contusion of the back, a pulled muscle in his arm, and small abrasions on his buttocks.  The following day his back was noted as improved.  STRs mention no other back injuries during service.  In October and November 1959, he was treated for testicular tenderness identified as acute bilateral epididymitis.  Etiology was unknown.  A back injury was not documented.  The separation examination, dated April 1960, shows testicular tenderness but no back problems.  Therefore, STRs do not show chronic residuals associated with a back injury at the time of discharge.

Next, post-service evidence does not reflect low back symptomatology for many years after service discharge.  Specifically, a March 2006 VA treatment record indicates a history of back symptoms dating to 1988, to include a history of back surgery.  However, no records have been submitted from or prior to 1988.  The March 2006 record shows complaints low back pain.  This is the first recorded symptomatology related to a low back disorder, coming some 46 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

In addition to the absence of documented post-service symptomatology related to the low back for many years, the evidence includes the Veteran's statements and sworn testimony asserting continuity of symptoms.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Here, he has indicated that he continued to experience symptoms relating to the low back after he was discharged from the service.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Significantly, the Board finds that the reported history of continued back pain since active service is inconsistent with the other evidence of record.  

Indeed, while he stated that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of a low back disorder.  Specifically, the service separation examination report reflects that the Veteran was examined and his low back was found to be clinically normal.  

His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, while not dispositive, the post-service medical evidence does not reflect complaints or treatment related to a low back disorder for nearly 3 decades following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1960) and reported symptoms related to a low back disorder in the late 1980s, when he underwent surgery.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); see Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.

Further, while he alleged seeking treatment with chiropractors, none of the records have been provided for VA review.  Moreover, the post-service evidence does not reflect treatment related to the back disorder for 46 years following active service.  As noted above, even assuming back surgery in 1988, his treatment was more than 28 years after separation from service.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for benefits to be of lesser probative value.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite his contentions to the contrary.

To that end, the Board places significant probative value on the January 2010 VA examination with a September 2011 addendum undertaken specifically to address the issue on appeal.  At that time, the Veteran reported injuring his spine and suffering testicular pain at the same time during service.  He said the pain never resolved and eventually led to surgery in 1988.  The diagnosis was post lumbar laminectomy syndrome and lumbar degenerative disc disease.  

The examiner opined that it is less likely as not that the back condition is related to service because he saw no STRs showing a back injury.  He opined that the current disorder was likely due to his 1988 surgery.  He said that if the Veteran had injured his back severely enough to require surgery years later, it would be documented in the STRs.  Unfortunately, because the examiner did not observe the STRs showing his fall from scaffolding, the Board finds that this opinion is inadequate for rating purposes as he failed to consider all available evidence.

In May 2011, the January 2010 examiner provided an addendum to his previous opinion.  Essentially, he copied the same opinion and rationale, and for the reasons stated above, the opinion is inadequate for rating purposes.  

In September 2011, the examiner provided another addendum.  In this document, he noted that the Veteran was treated in 1958 for a fall from scaffolding at which time his back struck a 2X4.  Despite the evidence of a back injury, the examiner reiterated his belief that the Veteran's current condition was less likely as not due to service, to include the fall in 1958.  He reasoned that if the fall had had led to surgery and the current back problems, the Veteran would have had a severe enough back injury to be hospitalized and/or treated for an extended period or suffered fractures, which was not the case.  

He opined that the vast majority of back injuries caused by trauma from a fall are bony injuries such as fractures or contusions.  He did not see evidence of that and believed that the main cause of the current back disorder was status post lumbar spine surgery.  He did not believe that the fall on a 2X4 during service led to spine surgery years later.  Because this opinion was rendered after a full review of STRs, the Board finds that it is adequate for rating purposes and weighs against the Veteran's claim.

In support of his claim, the Veteran testified and provided various statements alleging that his current back disorder had onset in 1959 as a result of a back injury incurred while loading a truck.  He said he injured his back and groin at the same time and was hospitalized and treated for both conditions.  STRs show hospitalization for epididymitis; however, records fail to show that the condition had onset as a result of an injury while loading a truck.  In fact, records indicate that the etiology of the condition was unknown.  More importantly, the treatment records show no complaint or treatment of back pain or injury, weighing against the claim.

The Veteran tried to get records from his 1988 back surgery but was told that his records had been destroyed due to passage of time.  A January 2008 VA treatment record shows that he reported having surgery in 1988 for L4/5 disc rupture caused by shrapnel.  Notably, STRs show no shrapnel wounds.  The physician said he doubted that the back problem was a direct cause of the present erectile dysfunction.  

The Veteran reflected that his back disorder was the result of injury while loading a truck in-service.  He said the injury also caused his epididymitis and led to hospitalization.  The physician said the Veteran probably had no sequalae due to the acute epididymitis during service and noted service-connected back problems and surgery; however, the physician did not indicate whether he believed the back disorder had onset during service or whether he was merely reciting what the Veteran reported.  Thus, this treatment record does not support the Veteran's claim.

In this case, the Veteran alleges having suffered two back injuries during service.  He said the 1958 injury was not of the severity to cause his current problems and that he suffered another injury 1959 which allegedly persisted since that time and eventually led to surgery and his current problems.  Nonetheless, the Board finds that the Veteran's statements alleging injury in 1959 are not credible.  The second back injury was not documented in STRs and while he claims that he was treated for his injury while hospitalized for his epididymitis, the hospital records are silent for complaints or treatment of a back injury.  

Considering the numerous hospital notes from this period and the fact that none indicated a back injury or complaints weighs against the Veteran's assertion that he experienced a back injury of the severity to require traction and that doctors simply neglected to record such complaints or treatment.  Further, his separation examination and report of medical history fail to note back pain or injury, weighing against his allegations.

The Board has considered all of the evidence, including the Veteran's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and active duty service.  In this case, for the reasons set forth above, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in the same March 2006 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and he submitted lay statements and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  

The Veteran was afforded a VA medical examination in January 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


